Citation Nr: 1547128	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The appellant served on active duty from April 1979 to July 1982 and received a discharge under other than honorable conditions due to misconduct.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 determination that the character of the appellant's discharge from service is a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code), by the VA Regional Office (RO) in St. Paul, Minnesota.

In March 2014, the Board remanded the claim for further development.

The Board's review includes the electronic and paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 remand, the Board directed the AOJ to schedule the appellant for an examination in which the examiner was to be asked to answer the following inquiry:

At the time of his driving while intoxicated in March 1980 or during any of his periods of absent without official leave from August 1981 to June 1982, is it at least as likely as not (a probability of 50 percent or greater) that due to a disease: 

(i)  The appellant, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibited a more or less prolonged deviation from his normal method of behavior?  

(ii)  The appellant interfered with peace of society?

(iii)  The appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided?

Although the July 2014 VA examiner opined on whether it is at least as likely as not that the claimant was insane at the time of the acts of misconduct in service, the examiner did not specifically address the above-mentioned three inquires.  Therefore, the AOJ did not comply with the directives of the March 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an addendum to the examination report is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the July 2014 VA examiner review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The July 2014 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the July 2014 VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  

The examiner is to provide a detailed review of the appellant's mental status at the time of his driving while intoxicated in March 1980 and his periods of absent without official leave from August 1981 to June 1982.  

The examiner should be asked to answer the following inquiry:

At the time of his driving while intoxicated in March 1980 or during any of his periods of absent without official leave from August 1981 to June 1982, is it at least as likely as not (a probability of 50 percent or greater) that due to a disease: 

(i)  The appellant, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibited a more or less prolonged deviation from his normal method of behavior?  

(ii)  The appellant interfered with peace of society?

(iii)  The appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided?

The term 'constitutionally psychopathic' refers to a condition that may be described as an antisocial personality disorder. VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase 'interferes with the peace of society' refers to behavior that disrupts the legal order of society.  Id.  The term 'become antisocial' refers to the development of behavior that was hostile or harmful to others in a manner that deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, the AOJ must readjudicate the issue of whether the character of the appellant's discharge from service is a bar to VA benefits.  If the benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




